DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 11/08/2021, with respect to objection of claims 6, 10, 19, 23, 30, and 31 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, filed on 11/08/2021, with respect to rejection of claims 2 and 30 under 35 USC 112 (b) / second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, filed on 11/08/2021, with respect to claims 1, 5, 7, 8, and 9 rejected under 35 USC 112 (a) (1) anticipated by Meine et al. (US 2001/0056047) and Claims 1, 5-7, 14, 18-20, 24-28, 30, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopal et al. (US 2018/0282608 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth below.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 14, 18, 19, 20, 25, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2018/0282608 A1). (“Gopal’ herein-cited previously), and further in view of Armstrong et al. (US 2015/0300139 A1) (“Armstrong” herein).

Claim 1 
Gopal discloses a multi-functional composition for biochemically enhanced oil recovery comprising:
	an antimicrobial biosurfactant component, a solvent,
	a first ammonium salt, and ammonium hydroxide, wherein the composition does not comprise live microorganisms. (i.e. biocide properties= no living microorganisms) [0011; 0028; 0032; 0038; 0040; 0070]. 	
Gopal however does not explicitly disclose the antimicrobial biosurfactant component comprising a glycolipid, a lipopeptide, or a combination thereof, wherein the glycolipid is selected from the group consisting of sophorolipids and rhamnolipids.
	Armstrong teaches the above limitation (See paragraph 0026 → Armstrong teaches this limitation in that sophorolipids may be manufactured from corn (or other grain-based media) and vegetable oil with variations in the process being dependent on the natural and non-pathogenic yeast strand and production medium. As such, sophorolipids are naturally occurring bio-surfactant glycolipids produced from yeasts. For instance, the sophorolipids are glycolipids produced fermentatively from such yeasts as Candida bombicola, Candida apicola, and Wickerhamiella domercqiae. Sophorolipids are generally composed of a dimeric sophorose sugar moiety (β-D-Glc-(1.fwdarw.2)-D-Glc) linked glycosidically to a hydroxyl fatty acid residue.) for the purpose of having biodegradable, non-toxic, biocompatible and are made from renewable resources. [0038]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Gopal, with the above limitation, as taught by Armstrong, in order to have biodegradable, non-toxic, biocompatible and made from renewable resources. [0038]

Claim 5
Gopal discloses the composition of claim 1, wherein the solvent is isopropyl alcohol. [0038] 

Claim 6
Gopal discloses the composition of claim 1, wherein the first ammonium salt is selected from the group consisting of ammonium chloride, ammonium phosphate and diammonium phosphate. [0070] 

Claim 7
Gopal discloses the composition of claim 1, further comprising one or more of a chelating agent, a phenol, and a hydrogen sulfide scavenger. [0033]

Claim 14
Gopal discloses a method is provided for simultaneously enhancing oil recovery, improving the quality of oil and gas, and preventing and/or reducing corrosion of oil and gas production equipment, wherein the method comprises applying a multi-functional composition to an oil and/or gas-containing formation, said composition comprising:
	an antimicrobial biosurfactant component, a solvent,
	a first ammonium salt, and ammonium hydroxide, wherein no live microorganisms are applied to the oil and/or gas-containing formation. (i.e. biocide properties= no living microorganisms)  [0011; 0028; 0032; 0038; 0040; 0054-0057; 0070]
	Gopal however does not explicitly disclose the antimicrobial biosurfactant component comprising a glycolipid, a lipopeptide, or a combination thereof, wherein the glycolipid is selected from the group consisting of sophorolipids and rhamnolipids.
	Armstrong teaches the above limitation (See paragraph 0026 → Armstrong teaches this limitation in that sophorolipids may be manufactured from corn (or other grain-based media) and vegetable oil with variations in the process being dependent on the natural and non-pathogenic yeast strand and production medium. As such, sophorolipids are naturally occurring bio-surfactant glycolipids produced from yeasts. For instance, the sophorolipids are glycolipids produced fermentatively from such yeasts as Candida bombicola, Candida apicola, and Wickerhamiella domercqiae. Sophorolipids are generally composed of a dimeric sophorose sugar moiety (β-D-Glc-(1.fwdarw.2)-D-Glc) linked glycosidically to a hydroxyl fatty acid residue.) for the purpose of having biodegradable, non-toxic, biocompatible and are made from renewable resources. [0038]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the biosurfactant of Gopal, with the above limitation, as taught by Armstrong, in order to have biodegradable, non-toxic, biocompatible and made from renewable resources. [0038]

Since Gopal discloses the same composition comprising a solvent, surfactant, ammonium salt, ammonium hydroxide, it would be a antimicrobial biosurfactant, that would improve the quality of oil and gas, and preventing and/or reducing corrosion of oil 
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses
and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 

Claim 18
 Gopal discloses the method of claim 14, wherein the solvent is isopropyl alcohol. [0038] 

Claim 19 
Gopal discloses the method of claim 14, wherein the first ammonium salt is selected from the group consisting of ammonium chloride, ammonium phosphate and diammonium phosphate. [0070] 

Claim 20 
Gopal discloses the method of claim 14, further comprising applying one or more of the following to the formation:
	a chelating agent; a phenol; and
	a hydrogen sulfide scavenger. [0033] 

Claim 25
Gopal discloses the method of claim 14, wherein the method dissolves scale in the formation and in oil and gas production equipment. [0054-0055]

Claim 26
Since Gopal discloses the same composition comprising a solvent, surfactant, ammonium salt, ammonium hydroxide, it would be an antimicrobial biosurfactant that improve oil and/or gas quality by reducing the hydrogen sulfide and/or mercaptan concentration of the oil and/or gas.
	"Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newtield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 27
Gopal discloses the method of claim 14, wherein the method reduces microbial induced corrosion (MIC). [0028]

Claim 28
Gopal discloses the method of claim 14, wherein the method controls sulfate-reducing bacteria (SRB). [0028]

 	Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over Gopal, Armstrong, as applied to claims 14, and 20 above, and further in view Mason et al. (US 2019/0292436 A1) (Mason” herein-cited previously)

Claim 21
Gopal teaches the method of claim 20. Gopal however does not explicitly disclose, wherein the chelating agent is EDTA. 
	Mason teaches the above limitation (See paragraph 010— Mason teaches this limitation in that the acid or chelating agent comprises acetic acid, carbonic acid, citric acid, ethylenediaminetetraacetic acid (EDTA), glycolic acid (hydroxyacetic acid), gluconic acid, hydrochloric acid, hydrofluoric acid, nitric acid, nitrilotriacetic acid (NTA), phosphoric acid, sulfuric acid or tartaric acid. The acid or chelating agent can include any two or more of the foregoing listed acids or chelating agents) for the purpose of remove damage or mitigate the effects of damage, to improve permeability, to mitigate declining production, and/or to enhance recovery of crude oil and/or natural gas. [0005]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition/method of Gopal with the above limitation as taught by Mason, in order to enhance oil and/or natural gas production.

 	Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal, Armstrong, as applied to claims 14, and 20 above, and further in view of Arnold et al. (US 6,94,2037 B1) (“Arnold” herein- cited previously).

Claim 23
 Gopal discloses the method of claim 14. Gopal however does not explicitly disclose, wherein the hydrogen sulfide scavenger is selected from glyoxal, ammonium nitrate and ammonium nitrate.
 	Arnold teaches the above limitation (See Col. 1 lines 38-51 & Col. 5 lines 9-15 →Arnold teaches this limitation in that Generally speaking, hydrogen sulfide and organic sulfides (collectively here "sulfides"), because of their corrosiveness and toxicity, are typically removed from natural gas in the field prior to introduction to a pipeline for transport to a market or off-site processing plant. The maximum level of hydrogen sulfide, "H.sub.2 S", the primary sulfide impurity of natural gas, permitted to be introduced into a pipeline is often limited to 0.25 grains per 100 cubic feet of gas, that is, 4 parts per million (ppm), although in some instances, up to 1 grain per 100 cubic feet (16 ppm) is acceptable. The scavenging agents useful in the process of the present invention include a triazine such as the reaction product of monoethanolamine and formaldehyde, i.e., 1,3,5 tri-(2-hydroxyethyl)-hexahydro-S-triazine. Other scavenging agents which are suitable for use in the present invention include alkanolamines, formaldehyde, glutaraldehyde, glyoxal, and mixtures thereof. ) for the purpose of Processes are sought for intermittently mitigating high (200+ppm hydrogen sulfide) for 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the composition /method of Gopal with the above limitation, as taught by Arnold, in order to have maintenance personnel working safely in the proximity of such wellbores without exposing the maintenance personnel to dangerous working conditions for discrete periods of time without requiring extensive personal safety equipment. 

Claim 29
 Gopal discloses the method, according to claim 14. Gopal however does not explicitly disclose, further comprising the step of determining the amount of hydrogen sulfide in a formation prior to applying the composition to the environment. (Same as Claim 23) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/18/2021